DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                               
Claims 1-11 are present for examination.                           

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                       

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                              

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                          

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al (US 2014/0098038), hereafter as Paek.                                             
RE claims 1 and 7, Paek discloses that a system and its method for controlling a display of a vehicle (see figure 1 and section [0028]; i.e., the device 100 for controlling a touch-sensitive display 102 of a vehicle/automobile), comprising: an input part configured to receive a touch input signal with respect to a touch operation region (see figure 1 and sections [0028], [0029]; i.e., the touch-sensitive display 102 is an input part configured for receiving touch input signal); a memory in which a haptic feedback provision program with respect to a touch input is stored (see figures 1/4/5/6 and sections [0030], [0031], [0032], [0037], [0052], [0054], [0056]; i.e., the memory 102 to store haptic feedback provision programs/applications 114-116 and operating system 118 which can cause haptic feedback, such as haptic region 117 in figure 1, haptic regions 402/404/406/408 in figure 4, haptic regions 502/504/506 in figure 5, etc.); and a processor configured to execute the haptic feedback provision program (see figure 1 and sections [0030], [0031], [0032], [0037]; i.e., processor 110 to execute the haptic feedback provision programs/applications 114-116 and operating system 118), wherein the processor provides haptic feedback of a different feel for each touch operation region and for each function (see figures 1/4/5/6 and sections [0031], [0037], [0050], [0051], [0052], [0054], [0056]; i.e., the processor 110 to execute different applications 114-116 and the different applications may have respective haptic regions at different locations on the touch-sensitive display 102, further different haptic regions can be representative of different respective input mechanism of different sizes/shapes, such as a wheel click of a button; for example, actuator 106 to provide wheel click feeling haptic feedback or button feeling haptic feedback to the digit/finger 108 touching the touch-sensitive display 102).                                   
RE claims 2 and 8, Paek discloses that wherein the processor provides the haptic feedback of a different feel by adjusting a frequency and strength of a vibration (see sections [0059], [0063], [0029], [0053]; i.e., adjusting frequency/strength of a vibration of piezoelectric actuator).                            
RE claims 3 and 9, Paek discloses that wherein the processor provides the haptic feedback on a three-dimensional operation feeling at a disconnection which segments a region (see figure 6 and sections [0056], [0057], [0058]; i.e., haptic regions 602/604 can be representative of a rotation dials, haptic regions 606/608 be selection buttons, haptic regions 626-628 be mechanical slides, with a three-dimensional operation feeling at the boundaries between the haptic regions).                     
RE claim 4, Paek discloses that wherein, in response to a region change in an in-vehicle display according to movement of the in-vehicle display, the processor changes a segment in the touch operation region and provides different haptic feedback for each changed region (see figures 5/6 and sections [0054], [0056]; i.e., the touch-sensitive display 102 to provide haptic region 502 as representative of a power button, a haptic region 504 as 10 numerical keys and haptic region 506 as series buttons).                           
RE claims 5 and 10, Paek discloses that wherein the processor provides haptic feedback of a corresponding preset feel with respect to a preselected function mode (see figures 4/5/6 and sections [0052], [0054], [0056]; i.e., the haptic feedback of touching buttons from haptic regions 402-408; and haptic feedback of touching directional pads 412/414/416/418 from the haptic regions 412/414/416/418).                           
RE claims 6 and 11, Paek discloses that wherein the processor analyzes touch input information of a user and provides the haptic feedback according to a determination result of an operation intent of a user (see figure 6 and sections [0056], [0057], [0058]; i.e., controlling AM/FM/satellite radio turner, or preset radio stations or mechanical sliders for controlling temperature inside a vehicle/automobile).                             

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Harazi et al (US 2022/0291748):    
teaches that with changing in frequency, the vibration of haptic interface changes from first standing to second standing.                        
Kirsch et al (US 2020/0026357):             
teach that a display for a vehicle with clear pane and with different waves to clear pane damped for wavelength and frequency.                      
Piao et al (US 2019/0212819): 
disclose that an input/output device mounted on a vehicle having a plurality of displays, and the input/output device may include a touch panel configured to sense a touch input, a haptic module configured to generate a tactile effect on the touch panel.                        
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
September 24, 2022